          Case 1:21-cv-00628-HBK Document 4 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       IVAN VON STAICH,                               No. 2:21-cv-0550 KJN P
12                       Petitioner,
13            v.                                        ORDER
14       U.S. PAROLE COMMISSIONER,
15                       Respondent.
16
17           Petitioner, a prisoner proceeding pro se, has filed an application for a writ of mandamus

18   pursuant to 28 U.S.C. § 1651. In his application, petitioner challenges his incarceration in the

19   Fresno County Jail.1 Fresno County is part of the Fresno Division of the United States District

20   Court for the Eastern District of California. See Local Rule 120(d).

21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24
     1  Petitioner claims that he is being held in the Fresno County Jail based on an “unenforceable”
25   37 years old federal warrant for an alleged parole violation. Based on this claim, and petitioner’s
26   incarceration in the Fresno County Jail, venue appears appropriate in the Fresno Division of the
     court. See also 2: 21-cv-0088 DAD JLT P (ECF No. 1 at 59-62) (December 28, 2020 letter from
27   First District Appellate Project to United States Parole Commission seeking information
     regarding status of petitioner’s parole violation detainer and request for withdrawal or
28   cancellation).
                                                         1
         Case 1:21-cv-00628-HBK Document 4 Filed 04/15/21 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that:
 2            1. This action is transferred to the United States District Court for the Eastern District of
 3   California sitting in Fresno; and
 4            2. All future filings shall reference the new Fresno case number assigned and shall be
 5   filed at:
                             United States District Court
 6                           Eastern District of California
                             2500 Tulare Street
 7                           Fresno, CA 93721
 8

 9   Dated: April 15, 2021
10
     stai0550.109
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
